Conviction for driving automobile while intoxicated, punishment thirty days in the county jail.
The statute, for a violation of which this conviction was had, has been considered and up held by us in several cases. Nelson v. State, 97 Tex.Crim. Rep.; Scoggins v. State,98 Tex. Crim. 546, 266 S.W. 513; Williams v. State, 100 Tex. Crim. 50. We find nothing in Griffin v. State,218 S.W. 494, in conflict with this view.
Appellant filed a motion to quash the indictment, but if same was ever brought to the attention of the trial court, or any action taken thereon, the record fails to show same. There is no bill of exceptions complaining of the overruling of such motion.
Appellant argues at length the lack of evidence to show that he was intoxicated at the time of the alleged driving of his car. We have gone through the record carefully and are of opinion that same amply supports the jury's conclusion of guilt. The issue of intoxication was strongly combated and amply sustained. We would not feel like disturbing the settlement of a fact issue by the jury, if same be supported by the amount of testimony we find in this record.
Appellant excepted to the charge for not defining degrees of intoxication. If there could arise need for such definition in a case of this character, nothing of that kind appears here. The state witnesses testified that appellant was drunk. He and his witnesses said that he was sober and in no sense under the *Page 201 
influence of intoxicating liquor. This sharp fact issue being before the jury, we see no need for such charge. Williams v. State, 100 Tex.Crim. Rep..
Appellant sought to have the jury told by a special charge that they should acquit "Unless he did or failed to do some act or thing in the operation of such automobile, that he would not have done but for the drinking of such liquor." This is not the law. The law does not withhold its forbiddance until an intoxicated man on the highway kills somebody or wrecks his own or some other car. If he is drunk, or is under the influence of intoxicants, he is forbidden to drive an automobile on a public highway in this state, and the law is violated when he does so drive his car, as much if he keeps the middle of the road as if he wrecks a dozen cars.
Certainly the acts and conduct of the accused at the time specified, in a case like this, become germane as shedding light on the issue of his intoxication, and the fact that as a result of his acts another car was struck and one of its occupants killed, would not per se render inadmissible testimony of such death if a part of the res gestae of the acts showing his intoxication. The court below gave a special charge telling the jury that they could not consider the evidence in this case showing such death, nor the damage to the cars, etc., etc., except as affecting the credibility of the witnesses and their testimony regarding appellant having driven a car while under the influence of intoxicating liquor. If appellant had any right to such instruction, it was safeguarded by giving same.
The evidence for the state showed that appellant was driving his car sixty or sixty-five miles an hour on the highway between Port Arthur and Beaumont, and that in quick succession he struck two cars, an occupant of the second car being killed. We find in the testimony of a number of witnesses reference to the death of the boy, and the dead boy, etc., etc., which testimony was mingled and mixed with other testimony developing the res gestae of the accidents. We nowhere find any specific objection made to proof of the fact that the boy was killed.
A number of bills of exception are in question and answer form and hence cannot be considered, bills of exceptions Nos. 5 and 6 being in this form. In them appellant seeks to present his objection regarding his having been formerly charged with drunkenness, and having had trouble with officers. We cannot consider these objections in the form presented. Appellant's *Page 202 
counsel present an able and exhaustive brief, which has been examined and considered.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.